Commissioner Jim C. Langdon         Opinion No. M-120
Chairman
Railroad Commission of Texas        Re:   Whether'employees of the
Austin, Texas                             Texas Railroad Commission
                                          may have.,theirregistration
                                          fee paid.by the State for
                                          attendance at a transporta-
                                          tion conference sponsored
Dear Mr..Langdon:                         by Texas A & M University
     You have re uested our opinion on whether the State can
legally pay the 8 15.00 registration fee ,for employees of the'
Transportation Division of the Railroad Cammission that attended
a transportation conference spOnsored by Texas~A & M University.
     In your request you stated that the Commission directed that
certain of its employees attend the 9th Annual Transportation
Conference sponsored by Texas A itM, and that the employees at-
tending this seminar paid the registration fee and that membership
In the seminar was bought in the name of the State of Texas. You
further stated that that seminar could not have been attended by
the State employees without p.aylngthe $15.00 registration fee.
     This office has uniformly held that if the expenses occur as
a result of training and information that could be used to enable
the State employee to more efficiently carry out their duties,
then the State may legally pay such expenses incurred,by the State
employee. The basic question always to be answered as to what is
"State business," is whether the training In question bears a rea-
sonable, substantial and direct relationship to such--goaatnrbelih81~:~-
dutiesand: functions.
     AS clearly stated in Attorney~General's OptinlonNo. C-722A
(1966), the head of the agency concerned is the official who must
make the determination as to the reasonableness of the manner of
performing duties assigned, When the agency head has made the
determination as so certified, the Comptroller is limited solely
to the ministerial duty of paying a claim that is in proper form.
The Comptroller does not have the specific duty and authority to
investigate facts contained in claims for travel expenses, but has
only the authority to approve such illaim filed in proper form ',
                               - 549 -
Commissioner Jim C. Langdon, page 2      (M-120)




pursuant to a specific appropriation and issue a warrant for-payment
of the claim, Attorney General's Opinion No. ~11-1328 (1962), At-
torney General's Opinion No. C-477 (1965).
     It is the opinion of this office in keeping with many prior
opinions that where the training in question bears a reasonable,
substantial and direct relationship to the duties and functions of
the employees, and this determination has been made and certified
by the agency head involved, then it becomes the ministerial duty
of the State Comptroller to issue a warrant in payment of the claim,
     Therefore, in response to your request, it is the opinion of
this office that the Comptroller should pay the registration fee
of the employees of the Transportation Division of the Railroad
Commission who'-attended the transportation conference sponsored
by Texas A & M Univeristg at the direction of the Commission.
                                 SUMMARY
        The Comptroller must pay the registration fee expense
     of State employees who were assigned to attend the tran$-
     portation conference at Texas A & M University since such
     expense was incurred as a result of State business.
                                            truly yours,

                                                &27*
                                                C. MARTIN
                                           rney General of Texas
Prepared by Linward Shivers
Assistant Attorney General
LS:bp
APPROVED:
OPINION COMMITTEE
A. J. Carubbi, Jr., Chairman
Staff Legal Assistant
W. 0. Shultz, Co-chairman
John Reeves
Paul Martin
John Grace
Ray McGregor

                               - 550 -